Citation Nr: 1435116	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  09-40 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and low back disability.

2.  Entitlement to service connection for cerebrovascular accident (CVA), to include as secondary to service-connected PTSD and low back disability.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971.  Service in the Republic of Vietnam is indicated by the record.

These matters come to the Board of Veteran's Appeals (Board) on appeal from decisions issued by Department of Veterans Affairs (VA) Regional Offices (RO). An August 2010 rating decision by the Muskogee, Oklahoma RO denied service connection for hypertension and CVA.  The Veteran perfected an appeal as to these issues.  Furthermore, the claim of TDIU was part and parcel of a claim of entitlement to an increased disability rating for PTSD which was adjudicated in a previous Board decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The TDIU claim was adjudicated by the RO in Jackson, Mississippi in a September 2013 supplemental statement of the case (SSOC).  Jurisdiction currently resides at the Jackson RO.

The Board notes that evidence has been associated with the Veteran's claims folder which was accompanied by a waiver of local consideration.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).

In February 2013, the Board remanded the Veteran's claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed hypertension is not related to his military service and is not due to or aggravated by his service-connected disabilities, which are PTSD and a low back disability.

2.  The Veteran's currently diagnosed CVA is not related to his military service and is not due to or aggravated by his service-connected disabilities, which are PTSD and a low back disability.

3.  The Veteran is service-connected for PTSD, rated 70 percent disabling, and a low back disability, rated 20 percent disabling.  

4.  The Veteran's service-connected disabilities, either alone or in the aggregate, do not render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD and a low back disability, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

2.  Entitlement to service connection for CVA, to include as secondary to service-connected PTSD and a low back disability, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for hypertension and CVA as well as entitlement to TDIU.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.


Stegall concerns

As alluded to above, in February 2013, the Board remanded these claims and ordered the AOJ to obtain a VA opinion as to the etiology of the Veteran's hypertension and CVA as well as adjudicate the TDIU claim.  Pursuant to the Board's remand instructions, VA opinions were obtained as to the etiology of the Veteran's hypertension and CVA.  In the September 2013 SSOC, these claims were readjudicated, and the Veteran's TDIU claim was adjudicated as well.    

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  In letters mailed to the Veteran in May 2009 and May 2010, prior to the initial adjudication of his TDIU and service connection claims, VA satisfied this duty.

VA also has a duty to assist a claimant in the development of his claim. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes the Veteran's statements, service treatment records, Social Security Administration (SSA) records, as well as VA and private treatment records.  

The Veteran was afforded a VA examination for his hypertension and CVA claims in April 2013.  He was also afforded a VA examination pertaining to his employability due to service-connected disabilities in June 2009.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board is cognizant of the fact that although the Veteran's claims folder was available and reviewed by the April 2013 VA examiner, it was not available during the June 2009 VA examination.  However, such did not have an adverse effect on the adequacy of the examination.  Notably, as previously indicated, the examiners fully considered the Veteran's complaints, to include his complaints of impairment of employability due to service-connected disabilities.  Examinations were then performed that addressed all the relevant rating criteria.

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative.  He has not requested the option of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision.



Service connection for hypertension and CVA 

For the sake of economy, the Board will analyze the Veteran's hypertension and CVA claims together, as they involve the application of similar law.  

The Veteran contends that he has hypertension and CVA that is related to his military service, or alternatively his service connected disabilities, which are PTSD and a low back disability.  

Pertinent legal criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

For certain chronic disorders, including hypertension and brain hemorrhage, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2013); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Presumptive service connection

The record does not reflect medical evidence showing any manifestations of hypertension or CVA during the one-year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any complaints or findings consistent with either of these disabilities until December 2001 (more than 30 years after his separation from active service).  Accordingly, service connection is not warranted on a presumptive basis as to these claims.  38 C.F.R. §§ 3.307, 3.309.  

Having determined that presumptive service connection is not warranted, the Board's inquiry turns to whether service connection on a direct or secondary basis is warranted.  





Direct service connection

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) nexus.  See Hickson, supra.

As a preliminary matter, the Board notes that the Veteran has not claimed that his hypertension or CVA were associated with exposure to herbicides during military service, nor does the evidence of record otherwise reflect such.   

As to Hickson element (1), the competent and probative evidence of record documents diagnoses of hypertension and CVA.  See, e.g., the April 2013 VA examination report.  Hickson element (1) is therefore satisfied as to both claims.

Turning to crucial element (2), in-service incurrence of an injury or disease, to the extent that the Veteran contends that his hypertension and CVA are related to his military service, the Board finds that the competent and probative evidence of record outweigh these contentions.  Crucially, his service treatment records, to include his July 1971 separation examination, indicate no suggestion of treatment for hypertension or CVA.  On the contrary, the earliest document showing a history of a diagnosis or symptoms of either hypertension or CVA dating back to service is in December 2001.  This is more than 30 years after his separation from service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised].    

The Board observes that lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person (e.g. any evidence not requiring that the proponent has specialized education, training, or experience).  38 C.F.R. § 3.159(a)(2).  As such, the Veteran can competently testify about symptoms he experienced in service.  However, competency must be distinguished from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the present case, the Board finds that the Veteran's history of hypertension and CVA since service is outweighed by the objective evidence of record in light of both the lack of any post service treatment or complaints of either of these disabilities until 2001.    

Accordingly, to the extent that the Veteran contends that his hypertension and CVA manifested during service, this contention is at odds with the remainder of the record, which is devoid any indication that any injury or disease occurred during service or for more than 30 years thereafter.  As such, the Veteran's statements are lacking probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

In short, there is no objective indication of an in-service diagnosis of hypertension or CVA or symptomatology attributed therewith.  Element (2) is therefore not met, and the Veteran's claims fail on this basis.  

For the sake of completeness, the Board will discuss element (3), nexus.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has the fundamental authority to decide a claim in the alternative].  There is no competent evidence of record that establishes a causal relationship between the Veteran's currently diagnosed hypertension or CVA and his military service.  In the absence of in-service disease or injury, it would seem that such nexus opinion would be impossible.

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no clinical evidence of a nexus between his hypertension and CVA and his military service.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his military service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current hypertension and CVA.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training sufficient to render medical opinions, the Board must find that his contention with regard to a nexus between his hypertension and CVA and military service to be of no probative value.  See 38 C.F.R. § 3.159(a)(1) (2013) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claims are not competent evidence of a nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  To the extent that the Veteran contends that he has had hypertension or residuals of CVA continually since service, as mentioned above, the first postservice evidence of complaint of, or treatment for either of these disabilities is in December 2001.  See a private treatment record from Copiah Medical Associates dated December 2001.  This was more than 30 years after the Veteran left service in July 1971.      

The Board finds that the probative value of the Veteran's current statements regarding a continuity of hypertension and CVA symptomatology since service are outweighed by the remainder of the evidence of record.  In particular, the Board reiterates that neither hypertension nor CVA or residuals thereof were diagnosed at the time of his service discharge.  His July 1971 separation examination from service as well as the medical evidence of record outweigh any current assertion that his current hypertension and CVA were manifested during service.  There is no competent medical evidence that the Veteran complained of or was treated for hypertension or CVA for many years after his separation from service.  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated as to both claims. 

Accordingly, element (3) is not met, and the Veteran's claims also fail on this basis.

Secondary service connection

In order to establish service connection on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between elements (1) and (2).  See Wallin, supra.

As discussed above, with respect to element (1), current disability, the competent medical evidence of record indicates diagnoses of hypertension and CVA.  See, e.g., the April 2013 VA examination report.  Accordingly, element (1), current disability, is satisfied as to both claims.  Additionally, the Veteran is currently service-connected for PTSD and a low back disability.  Element (2) is therefore also satisfied as to both claims.    

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current hypertension and CVA are due to or aggravated by his PTSD and/or low back disability.

Specifically, the Veteran was afforded a VA examination in April 2013.  After examination of the Veteran and review of his claims folder, the VA examiner diagnosed the Veteran with hypertension and CVA.  With regard to the Veteran's hypertension, the VA examiner concluded that it is less likely than not that the Veteran's hypertension is related to or worsened beyond the natural progression by his service connected disabilities.  The examiner's rationale for his conclusion was based on his finding that the Veteran's hypertension is well controlled.  Furthermore, the medical findings did not support PTSD as a source of aggravation beyond the natural progression of hypertension.  With respect to the Veteran's CVA, the VA examiner concluded that it is less likely than not that the Veteran's hypertension is related to or worsened beyond the natural progression by his service connected disabilities.  The examiner's rationale for his conclusion was based on his finding that the CVA currently causes minimal functional impairment, and that the Veteran's risk factors for CVA included his family history, hypertension, history of tobacco use, and history of cocaine use.  

The April 2013 VA examination report was based upon thorough examination of the Veteran and analysis of his entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

The Board notes that the Veteran has submitted two medical opinions in support of his claims.  Specifically, the Veteran submitted a January 2010 opinion letter from treating psychologist, B.F., Ph.D., who had treated the Veteran for PTSD prior to his May 2007 CVA and had followed him for essential hypertension since that time. Dr. B.F. noted that essential hypertension is blood pressure that is consistently higher than normal when no cause for it can be found, and most experts believe that essential hypertension is caused by several undiscovered factors, which may explain why certain treatments lower blood pressure in some people but not others.  Dr. B.F. noted that there are several factors that can increase blood pressure, such as the amount of blood pumped by the heart, size and condition of the arteries, water and salt content of the body, condition of the kidneys or nervous system or blood vessels, and hormone levels in the body; other factors could include stress, being overweight, smoking, alcohol use, a diet high in salt, heredity, gender, age, and race.  Regarding the Veteran, Dr. B.F. noted that his records reflect he suffered and reported with extremely elevated blood pressure readings associated with stress and symptoms of agitation and anger on several occasions while an employee at VA.  He cited several studies regarding PTSD in the community, the burden to the individual and to society from PTSD, and veterans suffering from PTSD having associated health problems; these health problems were noted to include cardiovascular disorders, vulnerability to hypertension and atherosclerotic heart disease, and ischemic heart disease.  Dr. B.F. opined that, while not all studies show a causal link, the evidence is present that there could be a link to heart conditions based on the symptomatology of PTSD such as depression, anger, hostility, and feelings of anxiety; Dr. B.F. noted that there is medical evidence between such symptoms and related heart conditions.  Dr. B.F. opined that the Veteran's PTSD was at least a contributing factor and aggravated the Veteran's hypertension and subsequent CVA.

The Veteran also submitted a January 2010 letter from a VA physician, S.J., M.D., who had treated the Veteran for hypertension on numerous occasions prior to his May 2007 CVA and had followed him for essential hypertension since that time.  The letter is largely identical to the January 2010 letter from Dr. Fox and included the same opinion that the Veteran's PTSD was at least a contributing factor and aggravated the Veteran's hypertension and subsequent CVA.

The Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Board notes that both the United States Court of Appeals for the Federal Circuit and the Court have specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  Rather, in evaluating the probative value of competent medical opinion evidence, the Court has stated in pertinent part:  "The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator..."  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Here, the Board finds that the opinion of the April 2013 VA examiner is of greater probative value than the opinions provided by Dr. B.F. and Dr. S.J.  In this regard, the April 2013 VA examiner reported after review of the Veteran's entire medical history and review of the claims folder that the Veteran's hypertension is well controlled.  On the contrary, there is no indication that either Dr. Fox or Dr. S.J. reviewed the Veteran's entire medical history.  Crucially, with the exception of a March 2010 VA opinion which notes that the Veteran's hypertension is poorly controlled, the remainder of medical evidence, to include VA treatment records dated from 2009 to 2011 indicates that the Veteran's hypertension is controlled.  Moreover, the April 2013 VA examiner specifically noted a review of the 2010 opinions by Dr. B.F. and Dr. S.J., and concluded that the Veteran's hypertension and CVA are not related to or worsened by his PTSD or low back disability.  Indeed, although the VA examiner acknowledged that correlations between PTSD and hypertension have been found which was the rationale for Dr. B.F.'s and Dr. S.J.'s conclusions, a direct causal link in this case specifically is lacking.  Further, as the Veteran's hypertension also did not cause functional impairment, a relationship between hypertension and PTSD was not demonstrated.  Notably, Dr. B.F. and Dr. S.J. did not address the functional impairment of the Veteran's hypertension.  Additionally, Dr. B.F. and Dr. S.J. even acknowledged that there are studies that do not show a link between PTSD and hypertension, and cited studies equivocally indicating that there "could" be a link.  However, the April 2013 VA examiner specifically considered the Veteran's hypertension and CVA and concluded that neither of these disabilities were caused or aggravated by his PTSD or low back disability.  In light of the foregoing, the Board finds that the opinion of the April 2013 VA examiner is of greater probative value than the opinions provided by Dr. B.F. and Dr. S.J. 

The Board further notes the contention raised by the Veteran's representative in the July 2014 Informal Hearing Presentation that the April 2013 VA examination lacks probative value based on the VA examiner's failure to provide a supporting rationale for his conclusion that the Veteran's hypertension is not related to his PTSD and that he did not address the opinions of Dr. B.F. and Dr. S.J. which support a relationship.  However, the Veteran's representative then states that the VA examiner's opinion is "diminished" by finding that the opinions of Dr. B.F. and Dr. S.J. are without "merit" which would indicate that the VA examiner reviewed their opinions.  Despite these seemingly contradictive statements from the Veteran's representative with regard to whether the VA examiner addressed the opinions of Dr. B.F. and Dr. S.J., the Board notes that, as discussed above, the VA examiner indeed addressed these opinions, and although he acknowledged that correlations between PTSD and hypertension have been found, a direct causal link in this case specifically is lacking.  Moreover, contrary to the Veteran's representative's contention, the VA examiner provided a rationale for his conclusion that the Veteran's hypertension is not caused or aggravated by his PTSD based on his review of the medical evidence of record which indicated that the Veteran's hypertension is well controlled and that medical findings did not support PTSD as a source of aggravation beyond the natural progression of hypertension.     

The Board also observes that the Veteran submitted medical articles documenting the causes and related factors of hypertension.  However, the articles submitted by the Veteran are of a general nature and do not contain any information or analysis specific to the Veteran's case.  Additionally, the Court has held that evidence which is speculative, general, or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  On the contrary, the April 2013 VA examiner specifically considered the Veteran's history of hypertension, and conducted a thorough examination and analysis of the Veteran's medical history.  He thereafter determined that his current hypertension is not caused or aggravated by his service connected disabilities and provided a rationale for his conclusion as discussed above.  The Board therefore finds the April 2013 VA examination report to be the most probative evidence in determining whether the Veteran's hypertension is related to his service connected disabilities.    
It is also noted that the Veteran submitted copies of previous decisions of the Board concerning a link between hypertension and PTSD.  However, previous Board decisions are not binding on the Board, unless the previous Board decision(s) specifically addressed this particular Veteran's case.  That is not the situation here. See 38 C.F.R. § 20.1303 (2013).

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no probative clinical evidence of a nexus between his hypertension and CVA and his service-connected PTSD and/or low back disability.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his service-connected disabilities.  That is, the Veteran is not competent to opine on matters such as the etiology of his current hypertension and CVA.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training sufficient to render medical opinions, the Board must find that his contention with regard to a nexus between his hypertension and CVA and service-connected disabilities to be of no probative value.  See 38 C.F.R. § 3.159(a)(1), supra.  Therefore, the statements offered by the Veteran in support of his own claims are not competent evidence of a nexus.

Accordingly, the Veteran has not presented competent and probative evidence of a link between his hypertension and CVA and his service-connected disabilities, namely PTSD and a low back disability, that is of a weight that is at least equal to the evidence that is against such a finding.  Element (3) of the required criteria for an award of service connection on a secondary basis is not met as to either claim, and the Veteran's claims fail on this basis.  

The Board also notes that the Veteran indicated on his March 2010 claim for VA benefits that his CVA is a consequence of his cardiovascular disease secondary to hypertension.  To the extent that the Veteran contends that his CVA is related to either of these disabilities, the Board notes that service connection is not in effect for either a cardiovascular disease or hypertension.  Therefore, the Veteran's CVA claim would also fail on this basis.  
Conclusion

For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for hypertension and CVA, both to include as secondary to service-connected PTSD and low back disability.  The benefits sought on appeal are accordingly denied.

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2013).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2013).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a) (2013).  The Court noted the following standard announced by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  See Moore, 1 Vet. App. at 359.

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. See 38 C.F.R. § 4.16(a) (2013).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2013).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

As was discussed in the law and regulations section above, TDIU may be awarded on a schedular or extraschedular basis.

The Veteran's service-connected disabilities are PTSD, rated 70 percent disabling, and a low back disability, rated 20 percent disabling.  

The Veteran's combined disability rating is 80 percent, with one disability being at least 60 percent disabling.  Therefore, the service-connected disabilities meet the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).

The question thus becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  
See 38 C.F.R. § 4.16(a) (2013).  For the reasons stated immediately below, the Board finds that although the Veteran's service-connected disabilities place limitations on his employment, these limitations are not such as to render him unable to secure and follow a substantially gainful occupation.

The Veteran is 65 years old.  He reported on a March 2009 claim for TDIU that he last worked full-time in March 2008.  He was previously employed as a human resources assistant.  He further contended that his unemployability was due to his PTSD, low back disability, and his CVA.  As has been discussed above, the Veteran has been service connected for multiple disabilities, with a combined 80 percent disability rating assigned.  In and of itself, this is indicative of significant disability.

The Veteran was provided a VA psychological examination in May 2008.  With regard to his occupational history, the Veteran reported that frequently missed days of work because he mentally felt like he could not go on and face people.  He was very irritable at work and frequently had thoughts of harming other co-workers.  Upon examination, the VA examiner indicated that orientation, speech, attention, intellectual functioning, memory, thought process, and judgment were normal.  However, psychomotor activity was slightly slowed.  Although the Veteran had homicidal ideation when he was employed, he did not evidence homicidal ideation on examination.  The Veteran also reported that he was able to maintain activities of daily living and the examiner reported that the Veteran appeared to be able to manage funds.  

The Veteran was also afforded a VA psychological examination in June 2009.  The examiner reported that the Veteran was alert and able to track conversation adequately.  He was oriented to person, place, time, and situation.  Psychomotor activity, speech, memory, hygiene, thought processes, thought content, and intellectual functioning were within normal limits.  He was able to maintain his activities of daily living and appeared capable of managing his own funds.  Further, his cognitive functioning remained intact.  Pertinently, the examiner opined that the Veteran's PTSD alone would not make him unemployable.    

The Veteran was provided a VA psychological examination in January 2012.  He reported that he retired in May 2007 due to his CVA.  His symptoms included depressed mood; anxiety; suspiciousness; panic attacks occurring weekly or less often; chronic sleep impairment; mild memory loss such as forgetting names, directions or recent events; memory loss for names of close relatives, own occupation, or own name; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The Veteran described his symptoms of PTSD as persistent and without any significant periods of remission since service.

The Board also notes that in a March 2009 letter, Dr. B.F. reported that the Veteran had significantly elevated scales on feelings of hopelessness, suicide ideation, negative self-evaluation, and hostility.  Dr. B.F. opined that one would have to consider the Veteran to be at some danger to himself as well as others when the situation warrants such behavior according to his perspective. Dr. Fox stated that when he saw the Veteran in February 2009, he appeared anxious, tense, and depressed with hostility and some suicidal ideation as well as homicidal; he did not have a specific plan for either.  Pertinently, however, Dr. B.F. did not provide any indication as to the impact of the Veteran's PTSD symptoms on his employability.  
VA treatment records also document the Veteran's treatment for his PTSD, to include his depressed mood and anxiety.  These treatment records also do not demonstrate that the Veteran is precluded from securing substantially gainful employment.  Additionally, in filing a claim for SSA benefits, the Veteran was provided a psychological examination in December 2007.  Notably, the examining psychologist, J.A., Ph.D., reported that the Veteran had the mental capacity to be able to understand and remember simple one and two-step tasks, sustain attention and concentration necessary to complete simple tasks, relate to co-workers/supervisions in a non-public setting, and adapt to simple changes and avoid hazards in a routine work environment.  

The Veteran was afforded a VA examination in June 2009 for his low back disability.  He reported that he drives his personal automobile locally only, and that he still knows how to use a phone.  Although he had trouble with repetitive computer use, he was able to do his activities of daily living and that his low back pain has not interfered with his ability to do them.  He used the assistive device of a walking cane every day as well as use of a back brace that he wore five times a week.  With regard to his work productivity, the Veteran reported that his productivity and efficiency was reduced while he was working.  However, he noted that the CVA is what "really caused him to be medically retired."  After examination of the Veteran, the VA examiner opined that the Veteran would be able to do sedentary, non-physical type work when viewing his low back disability only.  In finding that the Veteran would be capable of performing sedentary employment with consideration only of his low back disability, the VA examiner noted that the Veteran was capable of performing his activities of daily living and that his pain was being managed.  

The Board adds that VA treatment records dated from 2006 to 2011 note the Veteran's difficulty standing, sitting, and walking due to the low back disability.  

Based on the evidence of record, the Board therefore finds that the Veteran's service-connected disabilities do not render him unable to obtain or sustain substantially gainful employment.  The evidence of record supports a finding that the Veteran, without regard to advancing age, could perform sedentary employment.  Furthermore, the evidence shows that while the Veteran has impairment sitting due to the low back disability, he continued to demonstrate adequate mental functioning as evidenced by the VA psychological examinations in May 2008, June 2009, and January 2012.  Indeed, the VA examinations did not indicate total occupational impairment.  The Board also reiterates the opinions of the June 2009 VA examiners who concluded after thorough examination of the Veteran that his low back disability and PTSD would not preclude him from obtaining substantially gainful employment.  Notably, there is no medical opinion of record to the contrary, nor is there medical evidence documenting functional impairment due to the low back disability and/or the PTSD sufficient to indicate that the Veteran's is precluded from substantially gainful employment due to service connected disabilities.   

The Board notes that the Veteran has been assigned Global Assessment of Functioning (GAF) scores ranging from 30 to 60, which indicate serious to moderate impairment, with a score of 60 at his most recent VA examination in January 2012.  Taking into consideration these scores which indicate impairment with employability with the remainder of the record, the Board finds that the Veteran is nonetheless able to maintain substantial and gainful employment with consideration of his service connected disabilities only.  As discussed above, VA psychological examiners have considered the Veteran's functional impairment due to his PTSD.  Based on a review of these examinations as well as the remainder of the medical evidence, the Board finds that impairment due to the Veteran's PTSD would not preclude him from obtaining substantially gainful employment.  

The Board has taken the Veteran's statements concerning the impact of his service-connected disabilities into consideration.  However, the Board finds that the Veteran's statements are outweighed by the objective evidence of record, which as discussed above indicate that the Veteran's service connected disabilities do not render him unable to maintain substantially gainful employment.  Moreover, the Veteran himself has indicated that he retired due to his CVA.  See the January 2012 VA examination.  In any event, while not discounting the significant effect that the service-connected PTSD and low back disability have on the Veteran's employability, the Board finds that this is adequately compensated at the currently assigned disability ratings.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose, supra.

Additionally, the Board observes that the competent and credible evidence of record demonstrates that the Veteran's nonservice-connected CVA is a limiting factor in his functionality.  Indeed, a January 2008 SSA decision found the Veteran to be disabled due to his CVA.  However, because only the impact of the Veteran's service-connected disabilities may be considered in determining his eligibility for TDIU, the impact of the Veteran's nonservice-connected disabilities, to include CVA, on his employability will not be considered.

The Board notes that the Veteran has had ample opportunity to submit additional evidence to bolster his contentions.  Such supporting evidence has been requested by VA, for example in the May 2009 VCAA letter.  It has not been forthcoming and does not appear to exist.  See 38 U.S.C.A. § 5107 (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

The competent and credible evidence of record thus shows that the Veteran's service-connected PTSD and low back disability, while significantly limiting, do not prevent the Veteran from following substantially gainful employment.  

Referral to the Director of the Compensation and Pension Service for extraschedular consideration in TDIU claims only applies to those claims that do not meet the percentage standard set forth in 38 C.F.R. § 4.16(a).  As has been discussed above, the Veteran's service-connected PTSD and low back disability meet the threshold requirement of 38 C.F.R. § 4.16(a).  As such, 38 C.F.R. 
§ 4.16(b) does not have to be addressed by the Board in the instant case.  See Stevenson v. West, 17 Vet. App. 91 (1994); see also Beaty v. Brown, 6 Vet. App. 532 (1994) citing McNamara v. Brown, 14 Vet. App. 317 (1994) ["section 4.16(b) of title 38, Code of Federal Regulations, provides a discretionary authority for a TDIU rating in cases where § 4.16(a) does not apply"].

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim for TDIU.  The benefit sought on appeal is accordingly denied. 




ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD and low back disability is denied.

Entitlement to service connection for CVA, to include as secondary to service-connected PTSD and low back disability is denied.

Entitlement to TDIU is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


